DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments/arguments filed on 7/1/22. Claims 3, 4, 7, 11 – 15, and 19 have been amended, claims 16 and 17 have been cancelled, and claims 21 and 22 have been added. Claims 1 – 15 and 18 – 22 are now pending in the current application. 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Step 1: 
The claims are drawn to apparatus, process and CRM categories. 
II.	Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
	Step 2a: 
	III.	Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Representative claim 1 is analyzed below, with italicized limitations indicating recitations of an abstract idea. 
	1. A communication network, comprising: a first computer; and a second computer configured for communication with the first computer, the second computer comprising a GPU and a project manager, wherein the project manager is configured to: receive computing projects from the first computer; and cause the GPU to work on the computing projects only when an estimated cost to perform the work is less than an estimated value of an expected reward for successfully completing the work, wherein the expected reward is determined based on a specified reward from a first cryptocurrency network and an exchange rate for the first cryptocurrency and a fiat currency, and wherein at least one of the first computer and the second computer are configured to convert the reward into a video game currency.
	
	ii.	The underlined limitations fall within at least three of the groupings of abstract ideas enumerated in the 2019 PEG: 
Fundamental economic principles or practices
Commercial or legal interactions
	The claims are directed towards incentivizing the behavior of users in a financial market via an agreement or contract. This is viewed by the Examiner as a fundamental economic practice, an agreement in the form of contracts, and commercial or legal interaction which are all considered to be abstract ideas according to the 2019 guidelines.
	Prong 2: Does the Claim recite additional elements that integrate the exception in to a 		practical application of the exception?
		iii.	Although the claims recite additional limitations, such as a first and second 			computer the said additional limitations do not integrate the exception into a practical 			application of the exception. For example, the claims require additional limitations 			such as an interface, memory, and display components. 
		iv.	These additional limitations do not represent an improvement to the 				functioning of a computer, or to any other technology or technical field, (MPEP 			2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 			2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). 			Rather, these additional limitations amount to an instruction to “apply” the judicial 			exception using a computer as a tool to perform the abstract idea.
	Step 2b: 
	Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
	For example, the claim language does recite additional elements such as a first and second computer, however, these viewed as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. Viewing the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
		For these reasons, it appears that the claims are not patent-eligible under 35 USC §101. 
	Response to Arguments
	Applicant's arguments filed on 7/1/22 have been fully considered but they are not persuasive. Regarding claims 1 – 15 and 18 – 22, Applicants argue that the “101 rejections are improper”. More specifically, it is argued that the has not provided any support for the 101 rejection. The Examiner respectfully disagrees. While the Examiner acknowledges the most recent claim amendments, based on the most recent 101 analysis, the current claim language is not enough to impart patent eligibility when the conventional computer components were basically there to enable the abstract idea. The claims are directed towards a communication network comprising at least a first and second computer that receives computing projects, wherein when the work is completed, a reward is given. This is clearly a method of commercial or legal interactions and a fundamental economic practice when the courts have recognized this as abstract ideas. The courts have also recognized that transmitting data over a network that the courts have recognized as computer functions that are well-understood, routine, and conventional, (Ultramercial). Furthermore, necessary elements required for gaming between a plurality of players are still absent from the claim language. For example, the claim language is silent on any type of server, interface, memory, or display components that allows users to interact with the system. The Applicants are fully encouraged to contact the Examiner regarding claim language in order to help further prosecution. Viewed as a whole, the present claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea itself. 
	Therefore, the Examiner maintains that claims 1 – 15 and 18 – 22 stand rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715